Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         This communication is responsive to applicant’s amendments and remarks of 1/28/2021.  The amendments have been entered.   Claims 1-18 are now pending. 

Drawings
3.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “R transceivers, X other transceivers, a second MOS RNA, other optical shuffles, a beam, another beam, a second beam, a third beam, an optical waveguide supported by the first beam and one of the second beam and the third beam, a first portion of the plurality of modules, a second portion of the plurality of modules, a portion of the plurality of other modules, another portion of the plurality of other modules, predetermined spine switch, another predetermined spine switch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.          Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             As to claims 1 and 10, it is not clear about “… the plurality of optical shuffles interconnect the N second ports of each module of a first portion of the plurality of modules to a second port of each module of a second portion of the plurality of modules;…”.    It is not N second ports of each module of a first portion of the plurality of modules to a second port of each module of a second portion of the plurality of modules.  Which portions of the MOS modules are the first portion and the second portion.  From figures 3 and 4, it is not clear about the connections of the second ports of MOS modules by optical shuffles.  Figures 3 and 4 only shows MOS modules 610 are connected to each other. 

Furthermore, it is not clear about “… each output port of the plurality of S output ports of each transceiver of the plurality of R transceivers is coupled to a first port of a predetermined module of the plurality of modules; each input port of the plurality of S input ports of each transceiver of the plurality R transceivers is coupled to a first port of a predetermined module of the plurality of modules; …”.    From figures 3, 4, and 7, it is not clear about the connections of each output port of the plurality of S output ports of each transceiver of the plurality of R transceivers that are coupled to a first port of a predetermined module of the plurality of modules, and each input port of the plurality of S input ports of each transceiver of the plurality R transceivers that are coupled to a first port of a predetermined module of the plurality of modules.  Figures 3, 4, and 7 do not show any connections of transceivers ports to MOS modules, specifically, the input and output ports of transceivers to a first port of a predetermined MOS module.  

                As to claim 3, the limitations “the optical waveguide” in line 11, and “the mirror formed upon the MOEMS element” in line 21, lack antecedent basis.

beam supporting suspended waveguide portions coupled to the input waveguide; …”.   Furthermore, it is not clear about “… an actuator coupled to the beam supporting the suspended waveguide portions; …”.   It is not clear which beam or beams supporting the suspended waveguide portions.  Figures of drawings do not show any beams.

                As to claims 5 and 14, it is not clear about “… a beam having a first end attached to the first non-suspended portion and a second distal end coupled to a pivot point; another beam having a first end attached to the beam at the pivot point and a second distal end; a third beam having a first end attached to the beam at the pivot and the second distal end of the second beam; …”     It is not clear which beams are “a beam”, “another beam”, “a third beam”, and “the second beam”.

Furthermore, it is not clear about “… an optical waveguide supported by the first beam and one of second beam and the third beam having a first end optically coupled to the first optical waveguide and a second distal end at the second distal end of the one of the second beam and the third beam; and …”.    It is not clear which optical waveguide is supported by the first beam and one of second beam and the third beam.   Which beams are the first beam, the second beam, and the third beam.

Furthermore, it is not clear about “… the second distal end of the optical waveguide is translated relative to the second non-suspended portion by flexure of the suspended portion 

                 As to claim 5, the limitations such as “the second beam” in line 16, and “the first beam” in line 22, lacks antecedent basis.   Also, as to claim 14, the limitations such as “the second beam” in line 16, and “the first beam” in line 22, lacks antecedent basis.

                  As to claims 7 and 16, it is not clear about “… a plurality of X other transceivers, each other transceiver provides a plurality Y input ports and Y output ports; and a second modular optical switch reference network architecture (MOS RNA) comprising a plurality of other modules and a plurality of other optical shuffles; …”.   From figures 3, 4, and 7, it is not clear which transceivers are the X other transceivers.   Also, from these figures, it is not clear which module is the second modular optical switch reference network architecture.  Figures 3 and 4 shows only one modular optical switch reference network architecture 650.

Furthermore, it is not clear about “… the plurality of other optical shuffles interconnect the M second ports of each module of a portion of the plurality of other modules to a predetermined second port of each other module of another portion of the plurality of other modules;…”.  It is not clear about the other optical shuffles that interconnect the M second ports of each module of a portion of the plurality of other modules to a predetermined second port of each other module of another portion of the plurality of other modules.  Figures 3 and 4 only shows MOS second port of MOS modules 610 being connected to each other.

 Furthermore, it is not clear about “… each output port of the plurality of Y output ports of each other transceiver of the plurality of X other transceivers is coupled to a first port of a predetermined other module of the plurality of other modules; each input port of the plurality of Y input ports of each other transceiver of the plurality of X other transceivers is coupled to a first port of a predetermined other module of the plurality of other modules; …”.   From figures 3, 4, or 7, it is not clear about the connection of each output port of each other transceiver to be coupled to a first port of a predetermined other module, and the connection of each input port of each other transceiver to be coupled to a first port of a predetermined other module.

                    As to claims 8 and 17, it is not clear about “… each transceiver of the plurality of R transceivers is associated with a predetermined top of rack (TOR) leaf switch of a plurality of TOR leaf switches; each other transceiver of the plurality of X other transceivers is associated with a predetermined spine switch of a plurality of spine switches; a predetermined subset of the plurality of the plurality of TOR leaf switches are connected to another predetermined spine switch of the plurality of spine switches.”   From figures 3, 4, and 7, It is not clear which transceivers are the R transceivers and the X transceivers, and it is not clear which spine switches are the predetermined spine switch and another predetermined spine switch.


Allowable Subject Matter
6.            Claims 2, 6, 9, 11, 12, 15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
               SNOWDON et al. (US Patent Application Publication No: 2018/0026915 A1) is cited to show a network device (10, figs. 1, 2) with transceivers (18, figs. 1, 2) and ports (17, 27, fig. 1) to 
               Perkins (US Patent Application Publication No: 2009/0052892 A1) is cited to show an optical transceiver node (TRANSCEIVER 502, fig. 8) with input and output ports (see paragraph 0102) that are connected to a 1xN switch (526A SWITCH, fig. 8). 

9.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636